Citation Nr: 1123713	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a left knee disability.

The Veteran contends that his current left knee disability is related to a knee injury sustained during active service.  Specifically, the Veteran reports that he injured his left knee in 1974 while serving in Germany after jumping out of a moving truck while fully equipped.  He reports that he went to sick call and was treated for his left knee in service.  He asserts that he has suffered from a left knee disability since service, and that it has progressively worsened.

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  However, where the preservice disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

Service medical records reveal that no clinical abnormalities of the lower extremities were noted upon entrance examination in November 1973.  In the accompanying report of medical history, the Veteran indicated a history of a "trick" or locked knee, though it appears that he initially indicated that he was unsure.  Thereafter, the service medical records are negative for complaints or clinical findings of a left knee disability.  During separation examination in November 1975, no clinical abnormalities of the lower extremities were found.  However, at that time the Veteran reported a history of a "trick" or locked knee.  The physician's notes indicate "occasional trick knee - no problems at this time." 

The first post-service clinical evidence of a left knee disability is an August 2009 VA medical record noting a 30 year history of left knee pain following a bad airplane jump in 1970.  The Veteran also reported swelling.  He was noted to walk with a limp and he had some difficulty bearing weight.  Physical examination revealed swelling and an X-ray showed small joint effusion.  A diagnosis was made of chronic left knee effusion.  Thereafter, VA medical records dated September 2009 to March 2010 show subjective complaints of left knee pain and limitation of motion and objective evidence of limited range of left knee motion.  X-rays revealed mild osteoarthritis in the knee joints and an MRI of the left knee revealed a tear of the lateral meniscus.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not yet been afforded a VA examination in relation to his claim.  In light of the objective evidence of a current disability, the evidence of complaints of a "trick" knee in service, and the Veteran's competent lay testimony indicating continuing left knee symptoms since service, it remains unclear to the Board whether the Veteran's current low left knee disability had its onset in service or is otherwise directly attributable to his active service.  Accordingly, the Board finds that a remand for a VA etiological examination and opinion is necessary.  That new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  In addition, the examiner should address the likelihood that the any left knee disability preexisted service and was aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assess the etiology of any current left knee disability.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all of the evidence of record, including the negative entrance examination; the service separation examination showing complaints of an occasional "trick" knee; the VA treatment records showing complaints of left knee pain for 30 years since a bad jump from an airplane in 1970; and, the Veteran's statements indicating a left knee injury in service in 1974 when he jumped from a moving vehicle.  The VA examiner should also consider the Veteran's lay statements regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should:

a. Diagnose any current left knee disability.

b. State whether there is clear and unmistakable evidence that any left knee disability preexisted service.  If a preexisting left knee disability is found:

i. State whether it is as least as likely as not (50 percent or greater probability) that the Veteran's preexisting left knee disability was aggravated or permanently worsened by any aspect of the Veteran's military service.  

ii. State whether there is clear and unmistakable evidence that the Veteran's preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease. 

c. State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee is related to any aspect of the Veteran's active service. 

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


